 Case: 5:17-cr-00131-KKC Doc #: 47 Filed: 01/13/21 Page: 1 of 2 - Page ID#: 173




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

CRIMINAL ACTION NO. 5:17-131-KKC

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                  OPINION AND ORDER


VINCENT CONICE BROWN                                                             DEFENDANT

                                           * * * * *

       Defendant Vincent Conice Brown asks that that this Court recommend that he be placed

in a Residential Reentry Center/Halfway House for the final 12 months of his sentence (DE 45).

Brown is currently serving a 70-month sentence for being a felon in possession of a firearm.

       Pursuant to 18 U.S.C. § 3624(c)(1), the director of the Bureau of Prisons must:

               to the extent practicable, ensure that a prisoner serving a term of
               imprisonment spends a portion of the final months of that term (not to
               exceed 12 months), under conditions that will afford that prisoner a
               reasonable opportunity to adjust to and prepare for the reentry of that
               prisoner into the community. Such conditions may include a community
               correctional facility

18 U.S.C.A. § 3624(c).

       The BOP is the entity that designates the place of the prisoner’s imprisonment. 18 U.S.C.

§ 3621(b). Nevertheless, among the factors that the BOP can consider in making that

determination is any statement by the sentencing court concerning the purpose for which the

sentence to imprisonment was determined to be warranted or recommending a type of penal or

correctional facility as appropriate. 18 U.S.C. § 3621(b)(4).
 Case: 5:17-cr-00131-KKC Doc #: 47 Filed: 01/13/21 Page: 2 of 2 - Page ID#: 174




       The Court again commends Brown on his expressed willingness to take the actions

necessary for a successful, meaningful, and responsible life upon his release from prison. Based

upon the record before it, the Court has no objection to Brown being placed in a residential

reentry center for the final 12 months of his sentence if the BOP finds that appropriate. Other

than the letters Brown has written, however, the Court has no knowledge of Brown’s behavior

and actions while in BOP custody.

       Accordingly, the Court hereby ORDERS that Brown’s motion is GRANTED to the

extent that he asks for a statement by the Court that, based upon the record before it, the Court

has no objection to Brown being placed in a residential reentry center for the final 12 months of

his sentence if the BOP finds that appropriate.

               Dated January 13, 2021




                                                  2
